Citation Nr: 0701869	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  05-07 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a back disorder, to 
include a low back strain.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
pulmonary/respiratory disorder, to include asthma.


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. Hannan, Counsel






INTRODUCTION

The appellant was a member of the Army National Guard; she 
served an initial period of active duty for training 
(ACDUTRA) from May 1977 to August 1977.  She subsequently 
served on active duty in the United States Army from March 
1979 to September 1989.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina that, in part, denied the 
appellant's claim of entitlement to service connection for a 
back disorder, as well as her attempt to reopen a service 
connection claim for asthma.

The new and material evidence issue is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The appellant does not currently experience any diagnosed low 
back disorder.


CONCLUSION OF LAW

The appellant does not have any back disorder that is the 
result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1101, 1131, 5102, 
5103, 5103A, and 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA must notify the appellant of evidence 
and information necessary to substantiate her claim and 
inform her whether she or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant was 
notified of the information necessary to substantiate her 
service connection claim by correspondence dated in January 
2004, and April 2004.  Theses documents informed the 
appellant of VA's duty to assist and what kinds of evidence 
the RO would help obtain.  In those letters, the RO informed 
the appellant about what was needed to establish entitlement 
to service connection.  Therefore, VA has no outstanding duty 
to inform the appellant that any additional information or 
evidence is needed.

Even if the appellant was not provided with all of the 
required notice until after the RO had adjudicated the 
appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that any late notice 
under the pertinent law requires remand to the RO.  Nothing 
about the evidence or any response to any notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002 & Supp. 2005) or the implementing 
regulations found at 38 C.F.R. § 3.159 (2006).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  Here, VA obtained the appellant's service medical 
records.  Private medical records are included in the claims 
file.  The RO obtained the appellant's VA medical treatment 
records.  The appellant was informed about the kind of 
evidence that was required and the kinds of assistance that 
VA would provide and she was supplied with the text of 
38 C.F.R. § 3.159.  She was afforded a Board hearing.  The 
appellant did not provide any information to VA concerning 
available treatment records that she wanted the RO to obtain 
for her that were not obtained.  The appellant was given more 
than one year in which to submit evidence after the RO gave 
her notification of her rights under the pertinent statute 
and regulations.  Therefore, there is no duty to assist or 
notify that is unmet.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  The RO did not advise the 
appellant of such information relating to effective dates and 
disability ratings.  However, because the Board has denied 
the appellant's claim for service connection, such 
information is not applicable to this case.  

The appellant was also provided with notice as to the 
clinical evidence necessary to establish service connection, 
as well as the assistance VA would provide.  Proceeding with 
this case in its current procedural posture would not 
therefore inure to the appellant's prejudice.  Therefore, 
there is no duty to assist that was unmet and the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).

All relevant facts with respect to the claim addressed in the 
decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The appellant testified at her August 2005 Board hearing that 
she had had problems with her back while in the Army.  She 
said that she did not recall how she hurt her back, just that 
one day it started hurting.  She stated that she had received 
acupuncture treatment for her back from a German doctor.  The 
appellant testified that she was experiencing back pain when 
she was separated from the military, but that she did not 
complain about it.  She reported medical treatment in Arizona 
after service, but was unable to remember the doctor's name.

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  There must be medical evidence of a nexus 
relating an in-service event, disease or injury, and any 
current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), 
Grottveit v. Brown, 5 Vet. App. 91 (1993); 38 C.F.R. § 3.303.

The resolution of an issue of service connection must be 
considered on the basis of the places, types and 
circumstances of a veteran's service as shown by service 
records, the official history of each organization in which 
the claimant served, her medical records and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 C.F.R. § 3.303(a).

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the veteran's 
military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992); 38 C.F.R. § 3.303(a).  In addition, service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

Review of the appellant's service medical records reveals 
that she underwent a re-enlistment examination in November 
1978; there were no findings relating to the back on physical 
examination.  There is no mention in the service medical 
records of any complaints of, diagnosis of, or treatment of 
any low back disorder.  The August 1989 report of medical 
history indicates that the appellant complained of recurrent 
back pain.  On physical examination, the appellant's spine 
and musculoskeletal system were described as normal.

Private medical records dated in February 1998 indicate that 
no costovertebral tenderness was observed on physical 
examination of the appellant's back.  In April 1998, the 
appellant sought treatment for complaints of left-sided chest 
and back pain.  The clinical impression was acute pleuritic 
chest pain secondary to pleural effusion.  In November 1998, 
the appellant underwent a physical therapy evaluation.  The 
assessment was that the appellant had thoracic radiculitis 
post lung cancer surgery.  A July 1999 note indicates that 
the appellant sought medical treatment for post-thoracotomy 
pain in October 1998; she subsequently underwent an epidural 
steroid series which significantly improved her back and 
posterior wall pain.  Another July 1999 note states that the 
appellant had had chronic pain since completing her radiation 
therapy; she said that some of the pain she had been having 
in her back and scapular region had completely disappeared.  
In August 1999, the appellant denied having any pain or 
swelling of the joints.  The listing of her medical history 
included no mention of any low back strain.  

Review of the appellant's VA treatment records indicates that 
she complained of pain at her thoracotomy site in February 
2001.  It was also noted that the appellant had recently 
complained of lumbar back pain.  Radiographic examination did 
not demonstrate the existence of any osteophytes or lytic 
lesions.  In March 2001, the appellant complained of 
generalized pain, mostly in the lower vertebral spine.  On 
physical examination, there was tenderness over the lower 
lumbar vertebral spine.  Bone density testing conducted in 
November 2003 was not indicative of osteopenia or 
osteoporosis of the lumbar spine.  The clinical assessment 
was chronic mild low back pain.

The appellant maintains that she has a low back condition 
that is related to her active service.  However, where the 
determinative issue involves causation or a medical 
diagnosis, competent medical evidence is required.  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The claimant 
does not satisfy this element of a claim of service 
connection by merely presenting her opinion because she is 
not a medical health professional and her opinion does not 
constitute competent medical authority.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In order for service connection to be warranted, there must 
be evidence of a present disability that is attributable to a 
disease or injury incurred during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  The Court has held 
that, in order to prevail on the issue of service connection, 
there must be medical evidence of a (1) current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131 (West 1991); see Degmetich v. Brown, 104 F. 3d 1328 
(1997) (holding that interpretation of sections 1110 and 1131 
of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary).  The law specifically limits entitlement to 
service connection to cases where disease or injury has 
resulted in disability.  38 U.S.C.A. §§ 1110, 1131.  Evidence 
must show that the veteran currently has the disability for 
which benefits are being claimed.  The evidence in this case 
shows no conclusive evidence of the existence of any chronic 
low back disorder or any lumbar strain and denial of the 
claim could be warranted on the basis that there is no 
current disability.  In addition, while the appellant has 
complained of pain in her low back, pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not, in and of itself, constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999), aff'd in part, vacated and remanded 
in part on other grounds by Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001).  With the absence of a current 
diagnosis of any low back disorder or any lumbar strain, the 
evidence cannot establish a causal connection between the 
claimed condition and service.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

After consideration of the entire record and the relevant 
law, the Board finds that the appellant's claimed condition 
is not related to her active service.  In the absence of any 
evidence tending to show the existence of the claimed 
condition or the existence of any connection between the 
claimed condition and service, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim for service connection.  As such, the evidence is 
insufficient to support a grant of service connection for the 
claimed disorder.  Because the preponderance of the evidence 
is against the appellant's low back service connection claim, 
the benefit-of-the-doubt doctrine does not apply.  Ortiz v. 
Principi, 274 F.3d 1361, 1365 (Fed. Cir.).


ORDER

Service connection for a low back disorder, to include a 
lumbar strain, is denied.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the AMC/RO for action as described below.

The appellant is seeking to reopen her claim of entitlement 
to service connection for asthma; this claim was originally 
denied in a June 2001 rating decision.  In Kent v. Nicholson, 
20 Vet. App. 1 (2006), the Court held, in part, that VA's 
duty to notify a claimant seeking to reopen a claim included 
advising the claimant of the evidence and information needed 
to reopen the claim and notifying the claimant of the 
evidence and information needed to establish entitlement to 
the underlying claim for the benefit sought by the claimant.  
The Court further held that VA must, in the context of a 
claim to reopen, look at the bases for the denial in the 
prior decision and respond with a notice letter that 
describes what evidence would be necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  As no such notice has been provided to the veteran, 
her new and material evidence claim for service connection 
for a pulmonary/respiratory disorder, including asthma, must 
be remanded.

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:
 
1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2005) and implementing 
regulations found at 38 C.F.R. § 3.159 
(2006) is completed.  In particular, the 
AMC/RO must notify the appellant of the 
information and evidence needed to 
substantiate her claim, and of what part 
of such evidence she should obtain and 
what part the Secretary will attempt to 
obtain on her behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see 
also Charles v. Principi, 16 Vet. App. 
370, 373-374 (2002) and Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

2.  Apart from other requirements 
applicable under the Veterans Claims 
Assistance Act (VCAA), the AMC/RO will 
comply with the Kent ruling, and advise 
the appellant of the evidence and 
information that is necessary to reopen 
the asthma new and material evidence 
claim on appeal as well as the evidence 
and information that is necessary to 
establish her entitlement to the 
underlying claim for the benefits sought 
by the appellant.  She should also be 
told to provide any evidence in her 
possession pertinent to the claim.  
38 C.F.R. § 3.159 (2006).

In particular, the RO/AMC will advise the 
appellant of what evidence would 
substantiate her petition to reopen her 
claim of entitlement to service 
connection for asthma 
(pulmonary/respiratory disorder).

3.  The AMC/RO should obtain from the 
veteran the names and addresses of all 
private physicians and/or medical 
facilities that have provided her with 
any treatment for her claimed condition 
since her separation from service, and 
secure all available relevant reports not 
already of record from those sources.  To 
the extent there is an attempt to obtain 
any of these records that is 
unsuccessful, the claims file should 
contain documentation of the attempts 
made.  The veteran and her 
representative, if any, should also be 
informed of the negative results and be 
given opportunity to secure the records.

4.  Any additional development suggested 
by the evidence should be undertaken.  If 
the scheduling of any kind of medical 
examination, or the obtaining of a 
medical opinion, is necessary to 
adjudicate the issue, especially in light 
of any newly received treatment records, 
that development should be accomplished.

5.  The AMC/RO should review the claims 
file and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

6.  Thereafter, the AMC/RO should 
consider all of the evidence of record 
and re-adjudicate the appellant's asthma 
claim.  The readjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories.  If the benefit sought on 
appeal remains denied, the appellant and 
her representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the new and material evidence issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


